DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5/28/2019 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the 

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-4), a product (apparatus claims 5-8), and an article of manufacture (medium claims 9-12).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a static state determining method, comprising: obtaining, by an inertial navigation system, a first running data that is measured by an inertial measurement unit (IMU) in a first specified duration, wherein the first running data comprises a piece of running data of each of N axes that is measured by the IMU in the first specified duration, and wherein N is a positive integer greater than or equal to 1; determining, by the inertial navigation system, N first standard deviations of the first running data; matching, by the inertial navigation system, the N first standard deviations with a database, to determine N second standard deviations that are the same as the N first standard deviations; determining, by the inertial navigation system in the database, a piece of first information corresponding to each of the N second standard deviations, wherein the piece of first information comprises a first probability that the second standard deviation is static, and a weight corresponding to the second standard deviation; multiplying, by the inertial navigation system, the first probability in each of the N pieces of first information by the corresponding weight, and adding N values obtained through the multiplication, wherein a value obtained through the addition is a second probability that the N first standard deviations are static; and in response to determining that the second probability is greater than or equal to the static probability threshold, determining that a device in which the inertial navigation system is located is in a static state in the first specified duration. 
Claims 5 and 9 are an apparatus and a computer-readable medium, which contain substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claims 5 and 9) includes a mixture of two groupings of abstract ideas. In claim 1, the steps/elements that include the limitations of “obtaining…a first running data…”, “determining…N first standard deviations of the first running data”, “matching…the N first standard deviations with a database…”, “determining…a piece of first information corresponding to each of the N second standard deviations…”, “multiplying…the first probability in each of the N pieces of first information by the corresponding weight”, and “in response to determining that the second probability is greater than or equal to the static probability threshold, determining that a device…is in a static state…” can all be considered to describe mental processes, namely concepts performed in the human mind or with pen and 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “an inertial navigation system” and “an inertial measurement unit (IMU)”, which only pertains as to where the data comes from in performing the abstract idea. Also, in claim 5, the various modules 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a specific machine, other than generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary using a generic inertial measurement unit from an inertial navigation system, which is the input for the mental process/math in the abstract idea. Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself. 

Therefore, claims 1, 5 and 9 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-4, 6-8 and 10-12, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Examiner’s Note
Claim 1 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: matching, by the inertial navigation system, the N first standard deviations with a database, to determine N second standard 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al (US 2012/0203487); Roumeliotis et al (US 2016/0005164) and Eckert (US 2010/0121601) teach methods, systems and various elements of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857       

/REGIS J BETSCH/Primary Examiner, Art Unit 2857